IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ALTON D. BROWN,                           : No. 531 MAL 2015
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
            v.                            :
                                          :
                                          :
MIKE WENEROWICZ, WENDY                    :
SHAYLOR, JON FISHER, LISA                 :
HOLLIBAUGH,                               :
                                          :
                   Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 30th day of September, 2015, the Petition for Allowance of

Appeal and Application for Correction/Supplementation are DENIED.